Citation Nr: 0918435	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-37 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the thoracolumbar 
spine. 
 
2.  Entitlement to an initial (compensable) rating for scar 
residuals of the scrotum.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
2005.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2005 
rating decision of the VA Regional Office in Muskogee, 
Oklahoma that among other things, granted service connection 
for degenerative disc disease of the thoracolumbar spine, 
rated 10 percent disabling, and scar residuals of the 
scrotum, rated zero percent disabling.  The veteran appeals 
for higher initial disability evaluations.  Therefore, 
analysis of these matters requires consideration of the 
rating to be assigned effective from the date of award of 
service connection. See Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Veteran was afforded a videoconference hearing at the RO 
in February 2008 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran assert that the symptoms associated with his 
service-connected thoracolumbar spine disorder and scrotal 
scarring are more severely disabling than reflected by the 
currently assigned disability evaluation and warrant a higher 
ratings.  

During personal hearing on appeal in February 2008, the 
appellant testified that he had constant low back pain that 
radiated down both legs into the lower extremities.  He 
stated that he sometimes had pain of 10 on a zero to 10 
scale, and that he was totally incapacitated at times due to 
such symptomatology.  He essentially presented testimony to 
the effect that symptom associated his service-connected 
disorder had increased in severity.

Review of the record discloses that the Veteran last had an 
examination for VA compensation and pension purposes in 
November 2004 prior to retirement from service.  Private 
clinical records dated in 2006 indicate his receiving 
treatment or chronic pain and related symptomatology.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a veteran claims that a disability has 
worsened since the last examination, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability has increased in severity); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Under the 
circumstances, the appellant will be provided an opportunity 
to report for current VA neurological and dermatology 
examinations to ascertain the current status of the service-
connected thoracolumbar spine and scar conditions.

Additionally, the Board notes that the veteran testified that 
he received private follow-up for service-connected 
disorders.  Of record are private clinical reports dated in 
2006 reflecting treatment for chronic lumbosacral spine 
disability.  In this regard, the appellant should be 
requested to provide the names and addresses of any and all 
private physicians and/or facilities from whom he has 
received treatment for thoracolumbar spine and scar residuals 
since retirement from active duty.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment for 
all health care providers who have 
treated him for back and scrotal 
scar conditions since retirement 
from service to the present.  After 
securing the necessary 
authorizations, the RO should 
request copies of all identified 
records and associate them with the 
claims file, if not all already of 
record.

2.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for VA 
neurology and dermatology 
examinations to ascertain the 
current status the service-
connected thoracolumbar spine 
disorder and scrotal scar 
residuals.  The claims folder and 
a copy of this remand should be 
provided to each examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder is 
reviewed.  All necessary tests and 
studies should be conducted, and 
clinical findings should be 
reported in detail in narrative 
reports.  

The reports of the examinations 
should be comprehensive and 
include a detailed account of all 
manifestations of the service-
connected thoracolumbar spine 
disorder and scrotal scar 
residuals.

In addition to the above, the 
thoracolumbar spine examiner is 
requested to should fully describe 
any functional deficits associated 
with the service-connected back 
disorder.  The examiner should 
also record the veteran's back 
range of motion in terms of 
degrees of forward flexion, 
backward extension, left and right 
lateral flexion, and left and 
right lateral rotation.  If there 
is clinical evidence of pain on 
any motion, the examiner should 
indicate the point at which pain 
begins.  The examiner should 
render an opinion, based upon his 
or her best medical judgment, as 
to the extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, and should portray these 
factors in terms of additional 
loss in range of motion beyond 
that which is demonstrated 
clinically.

The examiner should review the 
record with a view toward 
establishing the number of any 
incapacitating episodes of back 
pain over the previous 12 months 
and the duration of each episode. 
(Incapacitating episodes are those 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician and treatment by a 
physician.) 

A complete rationale for all 
opinions should be provided.

3.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  

4.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




